Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-70

IN RE BRIAN K. SNYDER,
                                                    2021 DDN 205
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 503032

BEFORE:      McLeese and Howard, Associate Judges, and Washington, Senior
             Judge.

                                   ORDER
                             (FILED— April 28, 2022)


       On consideration of the certified order from the state of Virginia revoking
respondent’s license to practice law in that jurisdiction by consent; this court’s
February 16, 2022, order directing respondent to show cause why reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel; and it
appearing that respondent has not filed a response or his D.C. Bar R. XI, § 14(g)
affidavit; it is

       ORDERED that Brian K. Snyder is hereby disbarred from the practice of law
in the District of Columbia. See In re Sibley, 990 A.2d 483, 487 (D.C. 2010)
(explaining that there is a rebuttable presumption in favor of imposition of identical
discipline and exceptions to this presumption should be rare); In re Fuller, 930 A.2d
194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal discipline
applies to all cases in which the respondent does not participate); In re Laibstain,
841 A.2d 1259, 1263 (D.C. 2004) (explaining that the equivalent sanction for
revocation in the District is disbarment). It is
No. 22-BG-70


      FURTHER ORDERED that for purposes of reinstatement, respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                 PER CURIAM